Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Europa Acquisition VIII, Inc. for the quarter endedJanuary 31, 2011, I, Peter Reichard, President and Director of Europa Acquisition VIII, Inc. hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the period endedJanuary 31, 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period ended January 31, 2011, fairly presents, in all material respects, the financial condition and results of operations of Europa Acquisition VIII, Inc. By: /s/ Peter Reichard Peter Reichard President and Director Dated: March 30, 2011
